DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12/20/2021 has been entered.  Claims 1, 8, 9, 14, 16, 17, and 19 have been amended.  Claim 7 has been cancelled.  Claims 1-6 and 8-20 are still pending in this application, with claims 1, 14, and 17 being independent, Claims 14-20 having been withdrawn from consideration.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubuc (US 2004/0004836).

In regards to claim 1, Dubuc discloses in Figures 8 and 14, a lampshade structure (10), comprising: a first light-transmitting surface of a lampshade body (surface of 10 facing 50) close to a light-emitting element (50), including a scattering structure (20) to outwardly refract light emitted by the light- emitting element (see Fig. 8) at least partially towards a second scattering surface (surface of 10 with 30 thereon) of the lampshade body (10); a second light-transmitting surface of the lampshade body (surface of 10 facing away from 50) away from the light-emitting element (see Fig. 14), wherein the second scattering surface (surface of 10 with 30 thereon) outwardly refracts the light refracted by the scattering structure (see Fig. 8).

In regards to claim 2, Dubuc discloses in Figures 8 and 14, the scattering structure (20)  includes at least one first scattering surface to downwardly refract the light emitted by the light-emitting element (angled planar surface of 10 with 20 thereon as seen in Fig. 14, refracting light to the left as oriented in Fig. 8).

In regards to claim 3, Dubuc discloses in Figures 8 and 14, the at least one first scattering surface is a plane (see Fig. 14) and arranged obliquely relative to a vertical surface (see Fig. 14) and including an upper edge portion and a lower edge portion (right and left respectively as oriented in Fig. 14), the upper edge portion (on right) is away from the light-emitting element (50, see Fig. 14), and the lower edge portion (on left) is close to the light-emitting element (50, see Fig. 14).

In regards to claim 5, Dubuc discloses in Figures 8 and 14, the at least one first scattering surface includes a plurality of first scattering surfaces arranged obliquely relative to each other (illustrated by base of instances of 20 on said surface of 10, see Figs. 8 and 14).

In regards to claim 8, Dubuc discloses in Figures 8 and 14, the second scattering surface is a step-like structure (illustrated in Fig. 8).

In regards to claim 12, Dubuc discloses in Figures 8 and 14, a reinforcing cover arranged on the first light-transmitting surface (vertical wall at bottom of 10), wherein the scattering structure is arranged on the reinforcing cover (20 is arranged on said vertical wall by way of scattering surface of the first light transmitting surface).

In regards to claim 13, Dubuc discloses in Figures 8 and 14, a connecting member connected to an external structural member (vertical wall at bottom of 10, must be connected to some structural member in order to be maintained in place, see illustration in Fig. 10), the connecting member being arranged on the first light-transmitting surface (the vertical wall of 10 is on the first light transmitting surface, see Figs. 10 and 14 for illustration).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dubuc.

In regards to claim 4, Dubuc teaches an oblique angle between the at least one first scattering surface and the vertical surface (see Fig. 14) but fails to disclose or fairly suggest said angle is 20° to 25°.
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to set such an angle for the scattering surface in order to direct the light to the desired angle required for the devices particular application.  Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 6, Dubuc teaches in an alternative embodiment the at least one first scattering surface (surface of 10 facing 50) is curved (around 50, see Figs. 9 and 12 for illustration) but fails to disclose or fairly suggest said surface is spherical or hemispherical.
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to set such an curvature for the scattering surface in order to direct the light for the desired distribution required for the devices particular application.  The Examiner notes that as this surface is claimed in the alternative to be planar, that such a In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Dubuc. 

Allowable Subject Matter
Claims 9-11 are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See reasons for the indication of allowable subject matter in the office action dated 9/21/2021.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of now claims 1-3, 5, 8, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Dubuc, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the lampshade body includes a second scattering surface to outwardly refract light refracted by the scattering structure.
In response, while the Applicant is correct that the primary intention of surfaces 30 is for TIR and the surfaces labeled 40 are not labeled as refractive surfaces, the overall effect of the scattering surface (surface of 10 with 30 thereon) outwardly refracts the light refracted by the scattering structure (see Fig. 8) as the light goes from one material to another, by definition requiring some level of refraction.  The 
Regarding the Examiner’s rejection of Claims 4 and 6 under 35 U.S.C. 103 as being unpatentable over Dubuc, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically said surface being spherical or hemispherical and that the spherical or hemispherical shape of the at least one first scattering surface is not merely a change in shape or configuration without any criticality in operation of the device as the spherical or hemispherical shape helps expanding the light-emitting angle and the irradiation direction of the light-emitting element.
In response, to reiterate from the rejection above, Dubuc teaches in an alternative embodiment the at least one first scattering surface (surface of 10 facing 50) is curved (around 50, see Figs. 9 and 12 for illustration) but fails to disclose or fairly suggest said surface is spherical or hemispherical.
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to set such an curvature for the scattering surface in order to direct the light for the desired distribution required for the devices particular application.  The Examiner notes that as this surface is claimed in the alternative to be planar, that such a limitation is not crucial to the claimed invention, and thus could also be considered a change in shape or configuration, without any criticality in operation of the device, which is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Dubuc.
To elaborate, Dubac indeed teaches a curved scattering surface which would carry out an expanded light emission angle as is argued by Applicant.  The particulars of such a curvature would certainly have been obvious to one of ordinary skill.  The Examiner was suggesting that IN ADDITION to this, because the Applicant claimed in the alternative, such a surface to be planar, that it would suggest 
The Applicant is reminded that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896